Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-13-00112-CV

                    THE FREDERICKSBURG CARE COMPANY L.P.,
              d/b/a Princeton Place Rehabilitation and Healthcare Medical Center,
                                           Appellant

                                               v.

        Brenda LIRA, as Representative of the Estate of Guadalupe Quesada, Deceased,
                                          Appellee

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-20420
                          Honorable Richard Price, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

      In accordance with this court’s opinion of this date, the trial court’s order declining to
compel arbitration is AFFIRMED.

       It is ORDERED that appellee recover her costs of appeal from appellant The
Fredericksburg Care Company, L.P. d/b/a Princeton Place Rehabilitation and Healthcare.

       SIGNED June 26, 2013.


                                                _____________________________
                                                Rebeca C. Martinez, Justice